UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6973


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   October 13, 2011              Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Lamont Walker appeals the district court’s order

denying his motion to reconsider the denial of his 18 U.S.C.

§ 3582(c)(2) (2006) motion for a sentence reduction.    We have

reviewed the record and find no reversible error.   Accordingly,

we affirm the district court’s order.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                        AFFIRMED




                                  2